 


109 HR 4089 IH: Government Credit Card Sunshine Act
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4089 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Poe (for himself, Mr. Simmons, Mr. McCotter, Mr. Goode, Mr. Terry, Mr. Petri, Mr. Sam Johnson of Texas, Mr. McHenry, Mr. Wamp, Mr. Feeney, Mr. Chabot, Mr. Gutknecht, Mr. Ryan of Wisconsin, Mr. Neugebauer, Mr. Sodrel, Mr. Culberson, Mr. Pitts, Mr. Akin, Mr. Fortuño, Mr. Flake, Mr. Pence, Mr. Hensarling, and Mr. Weldon of Florida) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require Government credit card bills to be made available to the public, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Credit Card Sunshine Act. 
2.Requirement to make Government credit card bills available to public 
(a)RequirementWith respect to each Government credit card, the Federal department or agency employing the Federal employee using the card shall make publicly available the information described in subsection (b) within 15 business days after receipt (by the Government or the employee, as the case may be) of any bill for purchases made with the card. 
(b)Information to be made available 
(1)In generalThe information to be made available under subsection (a) is the following, with respect to each Government credit card bill:  
(A)A list of each purchase made. 
(B)The amount of each purchase made. 
(2)Removal of certain informationIn making the information described in paragraph (1) available, the Federal department or agency shall remove the account number of the credit card and any information that personally identifies the employee involved.  
(c)Method of availabilityThe information to be made available under subsection (a) shall be posted on the official website of the Inspector General of the Federal department or agency concerned. 
(d)ExceptionThe Secretary of a department or head of an agency may omit information otherwise required to be made available under subsection (a) if the Secretary or head determines that it is necessary in the interests of national security.  
(e)Disciplinary actionIn the case of a fraudulent use of a Government credit card that involves a purchase in an amount greater than $500, the employee making the purchase is subject to termination of employment with the Federal Government, a requirement to reimburse the Government for the item purchased, return of the item purchased (if appropriate). and such other disciplinary actions as the Secretary of the Department concerned or head of the agency concerned considers appropriate.  
(f)DefinitionIn this section, the term Government credit card means either of the following: 
(1)A Governmentwide commercial purchase card. 
(2)A travel charge card established pursuant to the United States Travel and Transportation Payment and Expense Control System, or any Federal contractor-issued travel charge card, for payments of expenses of official Government travel. 
 
